Citation Nr: 0512853	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  94-46 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
disabling for internal derangement of the temporomandibular 
joint, from January 10, 1994.

2.  Entitlement to an increased rating in excess of 30 
percent for internal derangement of the temporomandibular 
joint prior to July 22, 1999.

3.  Entitlement to an increased rating in excess of 40 
percent for internal derangement of the temporomandibular 
joint since July 22, 1999.

4.  Entitlement to an effective date earlier than January 10, 
1994, for the grant of service connection and assignment of 
the initial rating for internal derangement of the 
temporomandibular joint.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs
WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from March 1984 to 
February 1987.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Newark, New Jersey, VA Regional Office (RO) that assigned an 
initial rating of 10 percent for internal derangement of the 
temporomandibular joint (TMJ).

During the pendancy of this appeal, RO increased the 
evaluation for this disability as follows: the initial rating 
(effective January 1994) was raised to 20 percent, an 
increased evaluation of 30 percent was granted effective 
November 21, 1997, and an increased evaluation of 40 percent 
was granted effective July 22, 1999.  Appellant notified VA 
that he is not satisfied with the most recent evaluation, so 
the issues have been redefined as set forth on the title 
page.

The Board notes that RO issued a rating decision in November 
2004 that granted secondary service connection for scars, 
status post surgery for internal derangement of the 
tempomandibular joint (initial rating noncompensable).  Since 
scars have been granted separate secondary service 
connection, the Board will not consider scars as a rating 
factor in the discussion that follows. 

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

Appellant and his wife testified in a hearing before the RO's 
Hearing Officer in June 1996, and appellant testified in a 
Travel Board hearing in October 1998; transcripts of those 
hearings have been associated with the file.  The Veterans 
Law Judge who presided at the Travel Board hearing is no 
longer with the Board and therefore cannot adjudicate the 
appeal; appellant was advised of his right to a new hearing 
but has not requested a new hearing.

The case was remanded for further development in January 
1999.  That development was accomplished, and the file has 
been returned to the Board for appellate review.

Recent contentions may be taken as raising the issue of 
entitlement to service connection for seizures secondary to 
the TMJ and entitlement to a total rating for compensation 
purposes based in individual unemployability.  If appellant 
desires to raise either or both issues, he should do so with 
specificity at the RO.

Issue number 4 on the title page will be considered in the 
REMAND section of this document which follows the ORDER 
section below.


FINDINGS OF FACT

1.  Appellant has a service-connected disability for internal 
derangement of the temporomandibular joint.  

2.  Appellant's initial disability rating, effective January 
1994, is 20 percent.  At that time, his disability was 
manifested by slight limitation of inter-incisal range of 
motion (30 mm or greater), complaints of pain, headaches, and 
clicking and locking of the jaw. 

3.  Appellant's disability rating was increased to 30 percent 
in November 1997.  At that time, his disability was 
manifested by inter-incisal range of motion limited to 30 mm, 
complaints of pain, headache, and clicking and locking of the 
jaw.

4.  Appellant's disability rating was increased to 40 
percent, the highest rating under the rating schedule, in 
July 1999.  It is not shown that at any time there was such 
unusual impairment as to render application of the regular 
schedular provisions impractical.


CONCLUSIONS OF LAW

1.  Schedular criteria for an initial rating in excess of 20 
percent for internal derangement of the temporomandibular 
joint, prior to November 21, 1997, were not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 4.150, Diagnostic Code 
9905 (1994-2004).

2.  Schedular criteria for a rating in excess of 30 percent 
for internal derangement of the temporomandibular joint prior 
to July 22, 1999 were not met. 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.40, 4.41, 4.45, 4.150, Diagnostic Code 9905 
(2004).

3.  Criteria for a rating in excess of 40 percent for 
internal derangement of the temporomandibular joint have on 
or after July 22, 1999, not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.40, 4.41, 4.45, 4.150, Diagnostic Code 9905 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, appellant's Notice of Disagreement 
regarding the initial rating was received in September 1994.  
The Statement of the Case (SOC) in October 1994, and the 
Supplemental Statements of the Case (SSOC) in September 1996, 
June 1997, April 1998, July 1998, and September 1996 all 
listed the evidence on file that had been considered in 
continuing the 10 percent rating for this disability.  The 
SSOC dated November 2004 listed the evidence that was 
considered in making the current evaluation (ratings of 20 
percent, 30 percent, and 40 percent over time).  RO sent 
appellant a VCAA duty-to-assist letter in December 2003, 
after enactment of the VCAA and during the pendancy of this 
appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  
Appellant has also been afforded hearings before the RO's 
Hearing Officer and before the Travel Board in which to 
present argument on his own behalf.  

VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  The 
most recent medical examination of record is a VA medical 
examination dated July 1999, with subsequent VA medical 
opinion dated June 2000.  The record shows that appellant 
failed to report for VA physical examinations in April and 
May 2004 that may have provided more current information 
regarding the severity of his disability.  When a claimant 
fails without good cause to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record; 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a),(b) (2004).  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical record is on file.  In April 
1985, appellant complained of his jaw "locking up" for the 
past seven months consequent to facial trauma; the impression 
was internal derangement of the left temporomandibular joint 
(TMJ), but surgery was not recommended because the problem 
appeared to be intermittent.  
Appellant had surgery on the TMJ, left and right, in April 
1986 consequent to complaint of hypermobility, left side 
pain, chronic dislocation ("locking"), and internal 
derangement.  In June 1986, appellant's range of motion was 
noted as "excellent" but in July 1986 appellant complained 
of slight swelling and constant discomfort in the left TMJ.  
Appellant complained of persistent pain in the TMJ region in 
December 1986, as well as headaches consequent to the TMJ 
operation.  Appellant's separation physical examination in 
January 1987 records a history of pain in the left and right 
jaws after TMJ surgery, and headaches.  

Appellant submitted a claim for service connection for TMJ in 
January 1994.  

Appellant had a VA medical examination in April 1994.  
Appellant complained of headaches and severe pain and 
tightness in the jaws, and a history of clicking on 
mastication; he also stated that the jaw would occasionally 
lock.  There was mild tenderness over the right TMJ, and 
"slightly limited" opening, but the examiner did not 
provide specific range of motion measurements.  Panoral X-ray 
showed no bony pathology, but the joints were not visualized.  
There were left and right preauricular surgical scars.  There 
was crepitus on palpation, and a gritty sensation in the left 
TMJ.  The examiner noted a wear facet pattern on the anterior 
and posterior teeth.  The examiner's impression was status 
post TMJ surgery, rule out internal derangement.  Magnetic 
resonance image (MRI) of the left and right TMJ was ordered, 
but there is no corresponding MRI report on file.

By rating action of August 1994 service connection was 
granted and a 10 percent rating was assigned based on pain 
and crepitus without significant limitation of motion.

The file contains a letter from Dr. A.M., a civilian 
physician, dated May 1995 (received by VA in June 1996).  The 
letter records that appellant presented with complaint of jaw 
pain, nasal congestion, and occasional bloody nasal 
discharge.  On examination, appellant had mild allergic 
rhinitis.  The TMJ excursion was limited with pain 
bilaterally.  Dental occlusion was satisfactory.  Examination 
of the throat, sinuses, naso-pharynx, larynx, and neck were 
normal.  Dr. A.M.'s diagnosis was TMJ arthritis plus mild 
allergic rhinitis.

Appellant and his wife testified in a hearing before the RO's 
Hearing Officer in June 1996.  Appellant testified that he 
had constant pain, and that the jaw would "lock" during a 
yawn (Transcript, pg. 2-3).  Appellant also reported severe 
headaches, which he considered to be consequent to the TMJ 
condition because he had never had headaches previously 
(Transcript, pg. 3).  Appellant currently took over-the-
counter pain medication, and he had been advised to have 
further surgery to correct the locking (Transcript, pg. 4).  
Appellant reported that there was a clicking sound when he 
opened and closed his jaws, audible to him and also audible 
to a physician with a stethoscope (Transcript, pg. 6).  
Appellant stated that the soreness and stiffness associated 
with his TMJ tended to be more severe in the left than the 
right (Transcript, pg. 6-7).  Appellant testified that the 
pain associated with the disability became worse with 
physical exertion, which had caused him to lose at least one 
job (Transcript, pg. 9-10).

Appellant's wife testified that the pain associated with 
appellant's disability made him irritable during periods of 
flare-up; also, his difficulty chewing caused her to prepare 
his food differently (Transcript, pg. 11).

Appellant underwent a VA dental and oral examination in 
November 1997.  The examiner did not have the C-file 
available.  Appellant reported that he had a trauma to the 
right side of his face, and consequent bilateral open TMJ 
surgery, during his military service.  Appellant reported 
that he currently wore a splint on the lower arch, which was 
however not present at the time of the examination.  
Appellant complained of the following current symptoms: (1) 
headaches and constant throbbing bilateral auricular pain, 
right worse than left; (2) locking of the jaw on opening, and 
inability to open completely due to pain and locking; (3) 
inability to chew food completely, and (4) clicking in the 
jaw joints during jaw movement.

On extraoral examination, appellant had no gross scarring but 
barely discernable, fine, bilateral endaural incision lines 
consistent with the described in-service surgery.  Appellant 
claimed that the preauricular regions bilaterally were tender 
to palpation.  No crepitus was appreciated, but bilateral 
early closing clicks were auscultated.  Appellant denied 
facial numbness or paralysis.  On intraoral examination, 
teeth number 2-15 and 17-31 were present and adequately 
restored.  Anteriorly the amount of overjet appeared normal, 
while the overbite was slightly excessive.  Jaw opening was 
slightly limited to 30 mm, although during the examination 
appellant was able to open more widely.  Deviation of the jaw 
was negligible.

Radiographic examination confirmed clinical observations.  
Also, the articular eminences appeared prominent bilaterally, 
and seemed to demonstrate erosion on the distal aspect of 
each eminence bilaterally.  The examiner's diagnosis was 
bilateral internal derangement of the TMJ, with periods of 
remission and periods of exacerbation to be expected.

Appellant testified in a Travel Board hearing in October 
1998.  Appellant testified that his current symptoms included 
constant pain, bilaterally but the right side more severe 
than the left, and especially when eating (Transcript, pg. 
3).  Appellant also experienced a clicking in the mouth 
(Transcript, pg. 13-14).  Appellant's jaw was prone to lock 
when eating even soft foods, at which time appellant had to 
extract the food from his mouth manually (Transcript, pg 3).  
Appellant also experienced those symptoms when he yawned, 
unless he guarded himself (Transcript, pg. 3).  Appellant 
experienced excruciating pain and headaches (Transcript, pg. 
3).  Appellant was given a splint to determine if he grinds 
his teeth at night, but the splint did not help his symptoms 
(Transcript, pg. 3).  Appellant was unable to eat firm foods 
because they caused his jaw to lock (Transcript, pg. 4).

Appellant testified that he was advised by several doctors to 
undergo more surgery, but he had so far declined because 
there is no guarantee of success (Transcript, pg. 4).  
Appellant remembered that during the November 1997 VA medical 
examination, in which the examiner had noted that appellant 
was able to open his mouth wider than 30 mm, appellant was 
actually forcing his mouth open uncomfortably wide; appellant 
was sore thereafter, but the jaw did not lock on that 
occasion (Transcript, pg. 5).  Appellant testified that he 
took over-the-counter pain medication for headaches but 
sometimes got prescription medication for the TMJ problem 
(Transcript, pg. 5).  

Appellant testified that he was unable to open his mouth wide 
enough to eat properly; for example, he would be able to eat 
a sandwich with two slices of bread, but would not be able to 
eat a hoagie (Transcript, pg. 6).  Appellant's pain was 
constant, but more severe during rainy weather; pain was also 
excruciating if appellant happened to yawn without guarding 
himself (Transcript, pg. 7).  Appellant's jaw would typically 
lock at least once per week, and often more than that 
(Transcript, pg. 7).  

Appellant testified that his headaches would settle at a 
point midway between his eyebrows and the front of his ears 
(Transcript, pg. 8).  Doctors had told appellant that such 
headaches are common (Transcript, pg. 9).  Appellant knew of 
no possible cause for the headaches other than the TMJ 
(Transcript, pg. 9).  Appellant's headaches were constant, 
varying only in degree, but distinguishable from the TMJ pain 
(Transcript, pg. 9).  Appellant last worked in December 1997; 
he was unsuccessful in that job because he had to take time 
off due to his condition (Transcript, pg. 13).     

Appellant had a VA dental and oral examination in July 1999.  
Appellant reported that he had injured his jaw in service.  
On examination, appellant was able to open his mouth (inter-
incisal range of motion) to 20 mm, with pain; his left and 
right lateral excursion was to 6 mm.  The examiner noted that 
there were scars in front of each ear.  No bone loss was seen 
on X-ray.  The examiner's conclusions were as follows.  (1) 
Scars in front of both ears.  (2) Limited jaw opening. (3) No 
loss of bone or teeth.

In June 2000, the VA medical examiner provided a clarifying 
opinion.  The examiner stated that appellant's TMJ should not 
interfere with speech, but his ability to masticate would be 
hindered by both pain and limited opening.  When appellant 
had tried to open his mouth wider than 20 mm there was 
repeated pain. 

Appellant was scheduled for VA medical examination in April 
2004 but he failed to report.  He also failed to report for 
the rescheduled examination in May 2004.


III.  Analysis

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "initial" rating and an "increased" rating 
claim; an appeal from an initial assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the initial disability rating, the Board has 
considered the entire service and post-service period.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes. Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  However, 
the evaluation of the same manifestation under different 
diagnoses is to be avoided, since that would constitute 
pyramiding.  Brady V. Brown, 4 Vet. App. 203 (1993), citing 
38 U.S.C.A. § 1155.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, appellant has been diagnosed with bilateral 
internal derangement of the temporomandibular joints, for 
which a diagnostic code exists (Diagnostic Code 9905, 
"limited motion of the temporomandibular articulation").  
There is no other diagnostic code in 38 C.F.R. § 4.150 
(Schedule of ratings - dental and oral conditions) that would 
more accurately reflect the nature of appellant's service 
connected disability.

There is notation (e.g., the letter by Dr. A.M.) that 
appellant's TMJ has developed into arthritis.  Where medical 
evidence shows claimant has arthritis, and where the 
diagnostic code applicable to the disability is not based on 
limitation of motion, a separate rating may be assigned if 
there is additional disability due to limitation of motion.  
VAOPGCPREC 23-97 (July 1,1997); see also Hicks v. West, 8 
Vet. App. 417 (1995).  However, as will be seen below, 
Diagnostic Code 9905 in fact based on limitation of range of 
motion of the jaw, so separate rating for arthritis is not 
appropriate in this case.

The rating criteria of Diagnostic Code 9905 are as follows.  
For a rating of 10 percent: range of lateral excursion 0 to 4 
mm, or inter-incisal range of 31 to 40 mm (ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion).   For a rating of 20 
percent: inter-incisal range of 21 to 30 mm.  For a rating of 
30 percent: inter-incisal range of 11 to 20 mm.  For a rating 
of 40 percent: inter-incisal range of 0 to 10 mm.  These 
criteria became effective February 17, 1994.

Prior to the new criteria becoming effective, Code 9905 
provided that where TMJ limitation of motion was to 6.3 mm. a 
40 percent rating was for assignment.  A 20 percent rating 
was warranted where the limitation of motion was to 12.7 mm.  
Where there was any definite limitation of motion interfering 
with mastication or speech, a 10 percent rating was 
warranted.  The initial 10 percent rating was assigned on the 
basis of the minimum impairment as set out in this schedular 
provision.

Appellant's disability is currently rated as follows: 20 
percent for the period January 1994 to November 1997 (initial 
evaluation); 30 percent for the period November 1997 to July 
1999, and 40 percent for the period July 1999 to the present.  
The Board will apply the schedular criteria to appellant's 
condition during each of these periods.  Ratings have been 
assigned under the "new" criteria.  The following review 
will emphasize the new criteria, as there is no basis for a 
higher rating using the old criteria based on limitation of 
motion.

Initial evaluation

For appellant's condition from discharge to January 1994, the 
Board looks to appellant's discharge physical, the VA medical 
examination in April 1994, the letter by Dr. A.M., 
correspondence from appellant to VA (including assertions 
made on the claim, the NOD, and the VA-9), and the testimony 
of appellant and his wife at the RO hearing in July 1996.  
This evidence establishes that appellant had a slight 
limitation of inter-incisal motion; although the limitation 
of motion was not measured during this period, the 
measurement in November 1997 was 30 mm, and since appellant 
has cited progressive worsening of his symptoms the Board 
presumes that limitation of motion was not worse than 30 mm 
prior to November 1997.  There is no evidence to the 
contrary.  In addition to limitation of motion, appellant 
also had pain, locking, clicking sounds, and reported chronic 
headaches during the period.

Applying the criteria of the rating schedule to the symptoms 
above, the Board finds that appellant's condition more 
closely approximates the current rating of 20 percent. The 
ability to open to at least 30 mm places appellant in the 
high end of the 20 percent rating (21 to 30 mm), and nowhere 
near the limitation-of-motion requirement for the higher 
ratings (11 to 20 mm).

In addition to the effects of limited range of motion, 
appellant presented evidence that his disability is 
manifested by TMJ pain.  VA must consider the applicability 
of regulations relating to pain.   Quarles v. Derwinski, 3 
Vet. App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1993); Hatlestad v. Derwinski, 1 Vet. App. 
164, 167 (1991).  Specifically, VA must consider the effect 
of pain and weakness when rating a service-connected 
disability on the basis of limitation of range of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  38 C.F.R. § 4.40 (2004).  

The rating schedule does not provide a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Given 
that strict application of range of motion would in fact 
place appellant at or near the 10 percent disability rating, 
the Board finds that the current 20 percent rating adequately 
compensates appellant for the symptom of TMJ pain.

In addition to TMJ pain, appellant has asserted that he has 
headaches as a symptom of his TMJ-related condition.  The 
Board simply notes that RO has not adjudicated the issue of 
whether appellant's claimed headaches are secondary to his 
service-connected disability, so the rating of such headaches 
is not before the Board.

Evaluation effective November 1997

For appellant's condition in November 1997, the Board looks 
to the VA medical examination of November 1997 and 
appellant's Travel Board testimony of October 1998.  The 
examination showed that appellant was able to open his mouth 
to 30 mm, and in fact somewhat wider than that, but appellant 
testified that doing so was unnatural and caused residual 
soreness.

Applying the rating criteria to appellant's symptoms as 
detailed above, the Board finds that appellant's condition 
more closely approximated the criteria for the current (30 
percent) rating.  Appellant was able to open his mouth to 30 
mm, while the threshold for the higher rating (40 percent) is 
limitation of motion to 11 mm or less.  

As noted above, the Board must consider regulations relating 
to pain, and appellant testified that his TMJ caused 
significant pain during this period.  However, since his 
range of motion actually places him at the high end of a 20 
percent rating, the Board finds that the current rating of 30 
percent adequately compensates appellant for pain.
 
Evaluation effective July 1999

For appellant's condition from July 1999 to the present, the 
Board looks to the VA medical examination of July 1999 and 
the examiner's opinion in June 2000.   This evidence 
establishes that appellant's current range of motion was 
limited to 20 mm.

The Board notes that the current rating (40 percent) is the 
highest rating under this diagnostic code.  Higher rating 
would only be possible under another diagnostic code, which 
the Board has determined is not appropriate, or by granting 
additional compensation for pain and fatigability, or via 
extraschedular rating.

The evidence shows that appellant's range of motion was 20 
mm.  This in fact places him on the high end of a 30 percent 
rating (11 to 20 mm). The Board accordingly finds that the 
current 40 percent rating adequately compensates appellant 
for pain and locking.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization, and no 
evidence of marked interference with employment beyond that 
compensated by the rating schedule.  Extraschedular rating 
therefore is not appropriate in this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria for the present 
ratings, i.e., 20 percent disability prior to November 1997, 
30 percent from November 1997 to July 1999, and 40 percent 
after July 1999.  The doctrine of benefit-of-the-doubt is 
accordingly not applicable to this claim.


ORDER

An initial evaluation in excess of 20 percent for internal 
derangement of the TMJ, prior to November 21, 1997 is denied.

An evaluation in excess of 30 percent for TMJ derangement 
from November 22, 1997 to July 21, 1999 is denied.

An evaluation in excess of 40 percent for TMJ derangement on 
and after July 22, 1999 is denied.


REMAND

Review of the record reveals that at the time of the initial 
grant of the grant of service connection and the 10 percent 
rating for the TMJ disorder, appellant disagreed with both 
the 10 percent rating and the effective date.  It was 
asserted that the rating should have been effective from the 
1980's.

It has been held that the filing of a notice of disagreement 
commences the appellate process.  See Manlicon v. West, 
12 Vet. App. 238 (1999).  The Board does not have 
jurisdiction of the issue until a statement of the case has 
been issued and a substantive appeal timely filed.

Thus this matter is REMANDED to the RO thorough the Appeals 
Management Center in Washington, D. C., for the following 
action:

A statement of the case on the earlier 
effective date issue should be 
promulgated and provided to the appellant 
and his representative.  Thereafter, they 
are to be instructed that for the issue 
to remain in appellate status, a timely 
substantive appeal must be provided.  If 
not provided that appeal is to be closed 
at the RO.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


